Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

3.	Claims 1, 3 and 8-14 are pending in the application. Claims 12-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 27, 2014.

4.	Claims 1, 3 and 8-11 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 09/12/2018.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3 and 8-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 5474755, issued on December 12, 1995) and in view of Butler et al. (US 5951985, issued on September 14, 1999).
	Claims 1, 3 and 8-11 are herein drawn to a method comprising: immunizing a human cancer patient with an autologous live tumor cell vaccine containing live tumor cells obtained from adenocarcinoma source material excised from the patient; collecting B-cells from peripheral blood lymphocytes of the immunized patient; isolating human monoclonal antibodies from the B-cells; screening the antibodies against adenocarcinoma cells from a range of different sources and against normal non-carcinoma cells from similar sources; identifying antibodies that specifically bind to adenocarcinoma cells; selecting an antibody having reactivity with a range of adenocarcinoma cells and a reduced reactivity with normal non-carcinoma cells as compared to the reactivity with the range of adenocarcinoma cells; identifying a binding site associated with the antibody on the adenocarcinoma cells; characterizing an epitope from the identified binding site; preparing a peptide corresponding to the epitope; and determining if the peptide is capable of eliciting an immune response by a positive delayed hypersensitivity skin test in an immunized patient.
	Hanna et al. teach malignant tumors are digested using enzyme preparations, the cells obtained are treated to yield a non-tumorigenic tumor cell preparation having the requisite cell viability, which is injected as a vaccine into the patient from which the tumor was obtained, peripheral blood B-cells are obtained from the patient and are used to prepare monoclonal antibody that specifically reactive with tumor-associated antigens that induce an immune response in patients having the tumor; see entire document, e.g. abstract, col. 4-5, 6-8, Examples 1-2. Hanna et al. teach immune response is generated on treating patients having the particular cancer by skin testing, i.e., delayed cutaneous hypersensitivity; see col. 4-lines 49-51. Hanna et al. teach the antibodies exhibited reduced binding to normal tissue, but strong binding to tumor tissue; see Example 3, Tables 2-3. Hanna et al. teach the antibody is 88BV59; see abstract, Example 4, Tables 2-3. Hanna et al. teach carcinoma tumors include adenocarcinomas; see Example 4.
	Hanna et al. do not teach characterizing an epitope of 88BV59 antibody and a peptide corresponding to the epitope. 
	However, these deficiencies are remedied by Butler et al.
	Butler et al. teach a method of characterizing an epitope of MCA 88BV59 and a peptide corresponding to the epitope; see Examples 3 and 5. 
	For claim 3, Butler et al. teach 88BV59 epitope; see col. 5-lines 8-10.
	For claim 8, Butler et al. teach MCA 88BV59 antibody reacts with a wide range of carcinoma cells from different sources; see Tables 2-3.
	For claim 9, Butler et al. teach the peptide is prepared by recombinant protein expression; see col. 7-lines 30-35.
	For claim 11, Butler et al. teach synthesizing short peptides; see col. 7-lines 37-39.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to make a peptide capable of eliciting an immunogenic response to adenocarcinoma tumor cells, comprising; immunizing a human cancer patient with an autologous live tumor cell vaccine containing live tumor cells obtained from adenocarcinoma source material excised from the patient; collecting B-cells from peripheral blood lymphocytes of the immunized patient; isolating human monoclonal antibodies from the B-cells; screening the antibodies against adenocarcinoma cells from a range of different sources and against normal non-carcinoma cells from similar sources; identifying antibodies that specifically bind to adenocarcinoma cells; selecting an antibody having reactivity with a range of adenocarcinoma cells and substantially no reactivity with normal non-carcinoma cells; identifying a binding site associated with the antibody on the adenocarcinoma cells; characterizing an epitope from the identified binding site; preparing a peptide corresponding to the epitope; and determining if the peptide is capable of eliciting an immune response by a positive delayed hypersensitivity skin test in an immunized patient. One would have been motivated to do so because Hanna et al. teach malignant tumors are digested using enzyme preparations, the cells obtained are treated to yield a non-tumorigenic tumor cell preparation having the requisite cell viability, which is injected as a vaccine into the patient from which the tumor was obtained, peripheral blood B-cells are obtained from the patient and are used to prepare monoclonal antibody 88BV59 that specifically reactive with tumor-associated antigens that induce an immune response in patients having the tumor; Butler et al. teach a method of characterizing an epitope of MCA 88BV59 antibody and a peptide corresponding to the epitope, and a method of preparing the peptide. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to modify the teachings of Hanna et al. and Butler et al. thereby arriving at the instant claimed invention.

Applicant’s arguments:
MCA 88BV59 is adenocarcinoma specific. It does not react to hematopoietic, neurologic tumors, or melanoma tumors. Hanna does not describe such a specific determination of tumors.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Hanna et al. teach antibody 88BV59 react to colon carcinoma, breast carcinoma, lung adenocarcinoma, ovarian carcinoma, pancreatic carcinoma, and prostate carcinoma (see Tables 2-3); the Tables 2-3 of Hanna et al. didn’t show that antibody 88BV59 react to hematopoietic, neurologic tumors, or melanoma tumors; it means that the antibody 88BV59 would not react to hematopoietic, neurologic tumors, or melanoma tumors.

Conclusion
9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642